PER CURIAM.
Movant appeals the denial of his Rule 24.035 motion for post-conviction relief.
Movant pled guilty as a persistent drug offender to possession of a controlled substance, § 195.202, RSMo 1994. At that time, he was on probation, having previously received a seven year suspended sentence.
The State recommended a fifteen year sentence concurrent with the seven year sentence, which was to be revoked. However, movant opted to enter a “blind” plea, knowing that the maximum sentence was fifteen years. Following a pre-sentence investigation, the trial court revoked his probation and sentenced him to ten years concurrent with the seven years.
In his motion, defendant contends his counsel “misled him into thinking that by pleading guilty he would receive drug treatment and 120-day shock probation.” The motion court’s findings of fact and conclusions of law denying movant’s motion are fully supported by the record and are not clearly erroneous. No precedential value would be served by an opinion.
The motion court’s judgment is affirmed pursuant to Rule 84.16(b).